Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Clarke Stavinoha on 01/19/22

AMENDMENTS TO THE CLAIMS 

In the Claims
1.	(Proposed Amendment)  A method, in a User Equipment, for performing a random access procedure, the method comprising:
receiving a request to switch a Reference Signal, RS, transmission to a serving cell;
determining a	first set of reference time resources in a cell belonging to a first carrier frequency, wherein:
the serving cell operates on a second carrier frequency; and 
the first set of reference time resources is for performing measurements; and
performing a random access procedure over the serving cell by restricting a maximum number of random access preamble re-transmissions to the serving cell, wherein restricting the maximum number of random access preamble re-transmissions to the serving cell comprises restricting the maximum number of random access preamble re-transmissions to the serving cell during the determined first set of reference time resources based on the determined first set of reference time resources.

2.	(Proposed Cancelled)  

3.	(Previously Presented)  A method according to claim 1, wherein the serving cell is a Secondary serving cell, Scell, without Physical Uplink Shared Channel, PUSCH.

4.	(Proposed Amendment)  A method according to claim 1, wherein the random access procedure is a non-contention based Physical Random Access Channel, PRACH, procedure, and the random access preamble re-transmissions are non-contention based PRACH transmissions. 	

5.	(Cancelled)

6. - 11.	  (Cancelled)

12.	(Proposed Amendment)  A method, in a network node, comprising:
sending a request to a user equipment, wherein the request comprises a request to switch Reference Signal, RS, transmission to a serving cell; 
determining, for the user equipment, a first set of reference time resources in a first cell belonging to a first carrier frequency, wherein:
the serving cell operates on a second carrier frequency; and
the first set of reference time resources is for performing measurements; and
obtaining information about the user equipment’s ability to adapt a random access procedure, wherein the adaption comprises restricting a maximum number of random access preamble re-transmissions to the serving cell during the determined first set of reference time resources based on the determined first set of reference time resources.

13.-21.  (Cancelled)
22.	(Proposed Amendment)  A user equipment comprising one or more processors, wherein the one or more processors is configured to: 
receive a request to switch a Reference Signal, RS, transmission to a serving cell; 
determine a first set of reference time resources in a cell belonging to a first carrier frequency, wherein:
the serving cell operates on a second carrier frequency; and
the first set of reference time resources is for performing measurements; and
perform a random access procedure over the serving cell by restricting a maximum number of random access preamble re-transmissions to the serving cell, wherein restricting the maximum number of random access preamble re-transmissions to the serving cell comprises restricting the maximum number of random access preamble re-transmissions to the serving cell during the determined first set of reference time resources based on the determined first set of reference time resources.

23.	(Proposed Cancelled)  

24.	(Previously Presented)  A user equipment according to claim 22, wherein the serving cell is a Secondary serving cell, Scell, without Physical Uplink Shared Channel, PUSCH.

25.	(Proposed Amendment)  A user equipment according to claim 22, wherein the random access procedure is a non-contention based Physical Random Access Channel, PRACH, procedure, and the random access preamble re-transmissions are non-contention based PRACH transmissions. 

26.	(Cancelled)

27.	(Cancelled)  

28.	(Cancelled)
29.	(Previously Presented)  A user equipment according to claim 22, wherein the one or more processors are configured to receive a request to switch RS transmission to a serving cell by receiving one or more RS switching messages via Radio Resource Control, RRC, signaling.

30.	(Previously Presented)  A user equipment according to claim 22, wherein the RS switch is a carrier-based RS switch. 

31.	(Previously Presented)  A user equipment according to claim 22, wherein the RS is a Sounding Reference Signal.


32.	(Proposed Amendment)  A network node comprising one or more processors configured to: 
send a request to a user equipment, wherein the request comprises a request to switch Reference Signal, RS, transmission to a serving cell; 
determine, for the user equipment, a first set of reference time resources in a first cell belonging to a first carrier frequency, wherein:
the serving cell operates on a second carrier frequency; and
the first set of reference time resources is for performing measurements; and
obtain information about the user equipment’s ability to adapt a random access procedure, wherein the adaption comprises restricting a maximum number of random access preamble re-transmissions to the serving cell during the determined first set of reference time resources based on the determined first set of reference time resources.

33.	(Previously Presented)  A network node according to claim 32, wherein the one or more processors are further configured to control the user equipment’s random access transmissions over the serving cell during the determined first set of reference time resources.

34.	(Proposed Amendment)  A network node according to claim 33, wherein the one or more processors are configured to adapt the random access procedure performed by the user equipment, wherein the adaption comprises selectively restricting a maximum number of random access preamble re-transmissions to the serving cell during the determined first set of reference time resources.

35.	(Cancelled)

36.	(Previously Presented)  A network node according to claim 32 wherein the one or more processors are configured to send one or more RS switching messages to the user equipment via Radio Resource Control, RRC, signaling.  

37.	(Proposed Cancelled)  
38.	(Previously Presented)  A network node according to claim 32, wherein the serving cell is a Secondary serving cell, Scell, without Physical Uplink Shared Channel, PUSCH.

39.	(Proposed Amendment)  A network node according to claim 32, wherein the random access procedure is a non-contention based Physical Random Access Channel, PRACH, procedure, and the random access preamble re-transmissions are non-contention based PRACH transmissions. 

40.	(Previously Presented)  A network node according to claim 32, wherein the RS switch is a carrier-based RS switch. 

41.	(Previously Presented)  A network node according to claim 32, wherein the RS is a Sounding Reference Signal.


Claim 1, 3-4, 12, 22, 24-25, 29-34, 36, 38-41 are allowed.




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415